Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 1 of 22

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

UNIVERSITAS EDUCATION, LLC
Plaintiff
vs.
BENISTAR, et al

Defendants

CIVIL ACTION NO.
3:20-cv-00738-JAM

AUGUST 3, 2020

 

Defendants Alliance Charitable Trust, Phoenix Charitable Trust, Atlantic Charitable
Trust, Avon Charitable Trust, and Carpenter Charitable Trusts Memorandum in Support
of their Motion to Dismiss Plaintiff’s Complaint

Pursuant to Rules 12(b)(1), 12(b),(2),(5) and (6) of the Federal Rules of Civil Procedure,

the Defendants Trusts move to dismiss the Plaintiff, Universitas’s, allegations against it.

Respectfully Submitted
THE DEFENDANTS,

By: _/s/ Grayson Colt Holmes

Grayson Colt Holmes

Federal Bar No.: ct30111

Ouellette, Deganis, Gallagher & Grippe LLC
143 Main Street

Cheshire, CT 06410

Phone: (203) 272-1157

Fax: (203) 250-1835

Email: gholmes@odglaw.com
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 2 of 22

TABLE OF CONTENTS
I INTRODUCTION 0... cece cence cece ee ee eee eee scenes eee cece eeaseeaeaea tacos 1
IL. LAW AND ARGUMENT ..... occ cccc cece rene nene ee ee ne eene eee ents teeeeaeeeeteneeenens 1
A. THE PLAINTIFF HAS FAILED TO PROPERLY SERVE PROCESS ON THE
DEFENDANT TRUSTS 00... eee e cence ce ee ence ne ene ene e nee seen eae enenaeressenees 1
B. THE PLAINTIFF FAILS TO STATE A CLAIM UPON WHICH RELIEF CAN BE
GRANTED oe cece cece eee eben een en eee dE GEA s Ee ca eee ees b Gea ea ecu satEaEeES 6
C. “CONSTRUCTIVE TRUST” IS NOT A CAUSE OF ACTION ..............00000c000e 9
D. PLAINTIFF’S CLAIM FOR UNJUST ENRICHMENT, FAILS TO STATE ANY
ENTITLEMENT TO RELIEF 0000... e cece eee e tence ee ee ene ene eee seen ease sees 10
E. “LIABILITY FOR ATTORNEYS’ FEES” IS NOT A COGNIZABLE CAUSE OF
ACTION occ cece ccc cece cee een ne nee n enon rene ne ESE E SHEE EEE EEE ERG E Etat a EEGEE 12
F. THE COMPLAINT MUST BE DISMISSED FOR A LACK OF DIVERSITY
JURISDICTION 00... ccc cece ec cece eee e teers eee ete eeeeeeeeegenteeeee een ens 13
Il. CONCLUSION 0. cccccccsccecsseseestsecseeceesceececsesaceeenaceesasseeeeseseseesessresseaesesssesssesases 15
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 3 of 22

TABLE OF AUTHORITIES

Cases
Anderson v. Watt, 138 U.S. 694 (1891). occ ceeeeccssescctsctsessseesssseesssseesescesessaeessesecsessceseeeeeees 14, 15
Arbaugh v. Y&HA Corp., 546 U.S. 500 (2006)... cccecssesseccsssessesssessecsscsessscessccseceneccneesseecssensentes 13
Ashcroft v. Iqbal, 556 U.S. 662, 129 §.Ct. 1937, 173 L.Ed.2d 868 (2009) o.oo. ceeeceseneeeees 6
Baltas vy. Frenis, 2019 WL 1552915, (D. Conn. Apr. 10, 2019) ccccscccscsscsssrsesssesssecesseesecsesssssenees 12
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)... 6,7
Bender v. Williamsport Area Sch. Dist., 475 U.S. 534,

106 S.Ct. 1326, 89 L.EA2d SOL (1986) eeccccccccscceseecseseececenenseseeneevsesaeenesaaeeeeeseeseeesseeeesssessassesseneeees 8
Capron v. Van Noorden, 6 U.S. 126, 2 Cranch 126 (1804). 0... cc eeseeeseeceseesesecsssessecsecoessentenes 14
Carney v. Lopez, 933 F. Supp. 2d 365 (D. Conn. 2013)... cecesccetcesecessessscessecsscessecessensesessensesutees 9
Coan vy. Dunne, 2019 WL 1976146 (D. Conn. May 3, 2019)... cc cscccssesessersecsssessteseessseecsecsessesens 9
City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, (2d Cir.2011). ceecccceseeeeeeeees 8
Cohen vy. Bayne, 28 Conn.Sup. 233, 257 A.2d 38 (1969)... ccccsscesssssesseseseecsseceseceusssssssssesssas 3
Conolly v. Taylor, 27 U.S. 556, 2 Pet. 556, (LB29), occ cece cece cece ne clbe cee SEEEE eee eee BUG e verrea eae 14
Crawford v. Cuomo, 796 F.3d 252 (2d Cir. 2015)... cccccscessecssceesssesssssesscessecssssscessscesssesssesaseaeee 6
Dickerson v. Napolitano, 604 F.3d 732(2d Cir. 2010) 0.0.0... .cccc cece cece ceuceeceeveseseeeueeeesanens 1
East Lyme v. Huntington, 22 Conn.Sup. 288, 169 A.2d 752 (L961)... c ccc ccc ccc acc nce enc een eneen ens 3
Epperson v. Entm't Express, Inc., 242 F.3d 100 (2d Cir.2001). 0.0.0... ccc ccc ceceec ence sence ceneues 8-9
Harris v. American Legion, 162 F. Supp. 700 (1958)... 0... cccccccc ence ccc ee eeeeeeeaetenseeeneneenens 13
Hibner v. Bruening, 78 Conn.App. 456, 828 A.2d 150 (2003), ....eeceseccessescecssesecssesseceesseesssseeeeees 2
Grayson v. Wofsey, Rosen, Kweskin & Kuriansky, 40 Conn.Sup. 1, 478 A.2d 629 (1984)........... 3
IFC Interconsult, AG y. Safeguard Int'l Partners, LLC., 438 F.3d 298, Gd Cir. 2006)........0.000 7
Inre A.N. Frieda Diamonds, Inc., 2020 WL 2059907, (Bankr. S.D.N.Y. Apr. 29, 2020)........... 1]
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 4 of 22

Inre Handy & Harman Ref, Group, 266 B.R. 24 (Bankr. D. Conn. 2001)... ccccceeseeseseteees 11
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 114 S.Ct. 1673, 128 L.Ed.2d 391
(1994) oo ceecccceesscscscesecsecssseseessscseeasenesesacnsseessnesseoeesensusesesessessssssssssesseesaesaessecssatesesecsesuseassssaseesteuens 9
Lange v. Bianco, 2004 Conn. Super. LEXTS 2850 (Sept. 30, 2004) ccccccccccccccssscssseccscsccesscrsvscsscseens 2
Loubier Irrevocable Trust vy. Loubier, et al, 858 F.3d 719, (2d Cir. 2017) ...cccccececssesecesseessees 14
MeNutt v. General Motors Acceptance, 298 U.S. 178 (1936), ....cccecccccccsssescccssscesscenresesssesersceeees 13
Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560 (2d Cir. 1996). 20.0.2... cee cces cece eee 1
Mollan v. Torrance, 22 U.S. 537, 9 Wheat. 537, 539 (1824)........ 0. cccccec ccc ccesccesecenaeeceeecuns 14
Omni Capital Int'l, Lid. v. Rudolf Wolff & Co., 484 U.S. 97, 108 S. Ct. 404, 98 L. Ed. 2d 415
COB) ec en nen enn renee ene EEE EEE EGE EEG; GEE REESE DED S SEE SEDGE tae Een Set EE EE FG EEEEE EES 1
Peacock v. Thomas, 516 U.S. 349, 116 S. Ct. 862 (1996)... cee ceccececsscsssorssersecsneceseesseseese 7,8,9
Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 107 S.Ct. 1549 (1987) vooeeccccccccccescsscsesscnereseveeens 8
Plonski v. Halloran, 36 Conn.Sup. 335, 420 A.2d 117 (1980).....cccccescscsecsssscessscescceseeecerseeesnees 3
Reed v. McCready, 2014 WL 2854001 (Conn. Super. May 16, 2014) cccccccccccscssccscsccsssscssesessssseees 9
Reid v. Dan Yant, Inc., 2018 WL 8014197. .cescccsscssssssssesesssesevesesessescesscsesevseseeeesusesssessssecssessssuseeees 5
Romita v. Anchor Tank Lines, LLC, No. 11 Civ. 9641 (DAB), 2013 WL 432903, (S.D.N.Y. Feb.
1, 2013) iececcccccessccsesscsescsssscecseseecstscesessessesessesessenesessssssesssssassecsesceessesscsesscenesecsssesiesesvsvecuaesensas 7
Smith v. Smith, 150 Conn. 15, 183 A.2d 848 (1962) ..cccccccccccssssseesscsseesvecsesssecseseessscscscessnstseseessvstaes 2

The State of Rhode Island v. The State of Massachusetts, 37 U.S. 657, 9 L. Ed. 1233 (1838), .... 13

Torres v. Gaines, 130 F. Supp. 3d 630 (D. Conn. 2015)............ccccccceccecuccececeuscueveeaeccueuss 2
Town of New Hartford v. Conn. Res. Recovery Auth., 291 Conn. 433 (2009) ...cccccccsccscsescscseeee: 10
Trs. of Upstate N.Y. Eng’rs Pension Fund vy. Ivy Asset Mgmt.,
B43 FL 3A S61 (2d Cir, 2016). cecccceccesescsssssssscsseseessesessessesesssscsessesscssesssececsssscenessvssseesssssceaeeaceasacsaees 6
United States v. $2,350,000.00 In Lieu of One Parcel of Prop. Located at 895 Lake Ave.
Greenwich, Connecticut, 718 F. Supp. 2d 215 (D. Conn. 2010) wees ccscscceseeeesseeeeearacs 10
United States v. Benitez, 779 F.2d 135 (2d Cir. 1985).....cceccecssssscssessecescsessscesesscesecssessessseaeeereaes 11
United States v. Schwimmer, 968 F.2d 1570 (2d Cir. 1992)......cccecccsesscssssssesssesesssseceesecceseeeereees 11
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 5 of 22

Universitas Educ., LLC v. Nova Group, Inc., No 11 CIV. 1590-LTS-HBP, 2012 WL 204592

(S.D.N.Y. June 5, 2012). cccccessssescsssceseesssssessscessseeseecsceecsssesessssesessseassesessesasseseeesacsseseneecaes 2
Williamsport Area Sch. Dist., 475 U.S. 534, 106 S.Ct. 1326, 89 L.Ed.2d 501 (1986).......cccccse 8
Statutes
28 U.S.C. § 1962. cececcccsenesceseseseseseeesaesesceenenesssseecseausesssessscsavssecsescsesevsesesrsecscsecseseesssasessevsees 8
29 ULS.C. § L144 (a)s eee ceeee cc ceeeeseeceeseeeesceeseesesvecesaeaesesesesssenssesseecsesesesesasseseseceesesesseecsasenesseasavey 8
Conn. Gen. Stat. § 34-508... cccecccsssssessssessesecesesessesessssssecsesessessssesscssusossesscaaseaveseauseasenasaceaeaeears 2
Conn. Gen. Stat. § 52-57 ..ccccccccssescsccsscssseccssscevsessssesssasevscevsecsessesessaessseesausessesetasessacsenevsnesees 2, 3,4
Conn. Gen. Stat. § 52-590. ec ccccccsecssssscsscenecssssscescssecsessessestesssssesessssesceuseausseessesauesacesseesarersaeeaes 4
N.Y. CPLR § SO18 oc cccsesssscsenscscssssesesecssesesccacsesseecscsesssavsvesesuesasaeseseesssaeesssasacsesasseessceecacassesass 8
Rules
Fed. R. Civ. P. 4 (@)(1) ccc cee secnesessesesseesesesseensssssssesssssssessesssscsesesesscecscseescsesessesesasseeaeaeseaes 2
Fed. R. Civ. P. 4M) vceccccccsecessssseseesesseseerseseseseenenesesssessesvaesessscseseseeeeseeseeeseseesessnesesesesceecevscaversess 5
Fed. R. Civ. P. S(a)(1)) .eceeeesessesesesescssneseseseeesnessssesesesssnssessscussesescscacaceeacsveesscssssssecsevsvacsasseseaeanseses 5
Fed. R. Civ. P. S(D)(2). 0c cceeeesesesssssesesssesesesesesecsvesssesessasssssseseesasauesescnenasesesssessecscsssusseessassssssasanes 5
Fed. R. Civ. P. 90D) occ ec ceeeceseecsseesesercnsseneseneseseseusnesssesssesssssseaessscuesesasesasenesaveeecsescsesaseessesassenseas 11
Fed. R. Civ. P. L2(D)(1) oo. eeeeeeeeeeeesssescestecsesesesacsssesesasesssesssscsesescsesssessecsesesecsceeseseuscsuusssseseneaeasenss 5
Fed. R. Civ. P. 12(D)(5) ssc ec eesesssseeesescsecesesesesecsssesesssssesacsssesesesenesesessvesesssesecstssescstecesecsavacavavenee 5
Ped. R. Civ. P. 12(D)(6)...ecccssccsseeesssnsesescessesesssesesesenesesesscseenesesssesesesesesesuseetsesecssscstscsassssesessens 6,7
Treatises
Moore's Federal Practice § 5.03 (3d ed. 2018) .....cccccccsscsesecssssssccscsesccsssscssessessssscsscsssaceeesesveceataceee 5
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 6 of 22

INTRODUCTION

The Plaintiff, Universitas, has brought this action against the Defendant Trusts in an attempt
to enforce a money judgment it obtained nine years ago in the Southern District of New York
against Nova Group, Inc. See Universitas Educ., LLC v. Nova Grp., Inc., No 11 CIV. 1590-LTS-
HBP, 2012 WL 204592 (S.D.N.Y. June 5, 2012). The Defendant Trusts were not parties to that
action, nor has any court determined the Defendant Trusts to be judgment debtors in the
Universitas case. Significantly, Judge Swain in the Southern District of New York has
continually rejected the arguments made here that have been made repeatedly over the last nine
years. See Judge Swain’s Order Dismissing Plaintiff's Complaint attached as Exhibit One.

As argued below, the Plaintiff's Complaint should be dismissed because service of process as
to the Defendant Trusts is insufficient, Plaintiff has failed to state a claim for which relief may be
granted, and this Court lacks diversity jurisdiction of the parties.

LAW AND ARGUMENT

A. THE PLAINTIFF HAS FAILED TO PROPERLY SERVE PROCESS ON THE
DEFENDANT TRUSTS

Valid service is required before a federal court may exercise personal jurisdiction over a
defendant. Omni Capital Int'l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104, 108 S. Ct. 404, 98 L.
Ed. 2d 415 (1987). It is the plaintiff's burden to prove valid service when a defendant moves to
dismiss under Rule 12(b)(5) of the Federal Rules of Civil Procedure. Dickerson v. Napolitano,
604 F.3d 732, 752 (2d Cir. 2010). Prior to discovery, a plaintiff may establish personal
jurisdiction with a prima facie showing. Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d
560, 566 (2d Cir. 1996). In assessing a motion to dismiss for insufficient service of process, a

court must look to matters outside the complaint, such as the steps taken by the plaintiff to
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 7 of 22

effectuate service, to determine whether it has jurisdiction. Torres v. Gaines, 130 F. Supp. 3d
630, 635 (D. Conn. 2015).

FRCP Rule 4(h) further authorizes a party to effectuate service by “following state law
for service a summons in an action brought in courts of general jurisdiction in the state where the
district court is located or where service is made." See /d.; Fed. R. Civ. P. 4(e)(1). Connecticut
General Statutes § 52-57 governs service of process upon individuals, municipalities,
corporations, partnerships and voluntary associations. The statute does not provide for a method
of service on a trustee, and therefore, the proper method of service should fall within the “catch
all” provision of C.G.S § 52-57(a).' See e.g. Lange v. Bianco, 2004 Conn. Super. LEXIS 2850.
There are two methods of service on a defendant within the state: (1) personal, “in hand” service,
by actual manual delivery to the defendant himself or (2) abode service, by leaving a copy of the
process at the defendant’s usual place of abode. See Smith v. Smith, 150 Conn. 15, 19, 183 A.2d
848 (1962).

The Plaintiff in this case has not claimed “in hand” service. Therefore, the inquiry for
effect service of process must be whether process was served at the Defendant’s “usual place of
abode.”

“Abode service . . . serves . . . the dual function of conferring jurisdiction and giving
notice . . . Its chief purpose is to ensure actual notice to the defendant that the action is pending.”
Smith v. Smith, 150 Conn. 15, 19, 183 A.2d 848 (1962). It requires that “process be served by
leaving it at the usual place of [the defendant’s) abode.” (Internal quotation marks omitted.)

Hibner vy. Bruening, 78 Conn.App. 456, 463, 828 A.2d 150 (2003). “Abode service is not

 

' General Statutes § 34-508 addresses service of process on statutory trustees, however, it cannot be determined
based on the pleadings, whether the Defendant Trusts qualify as a statutory trust. Further, that statute does not
expand on the permissible methods of service articulated under General Statutes § 52-57(a).
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 8 of 22

effective if it is left at an address that is not the usual address of the party served, and an action
commenced by such improper service must be dismissed.” Jd.

“Abode for purposes of General Statutes § 52-57(a) is the place where the defendant
would most likely have knowledge of service of process and is generally recognized as the place
where he is living at the time of service.” Grayson v. Wofsey, Rosen, Kweskin & Kuriansky, 40
Conn.Sup. 1, 3, 478 A.2d 629 (1984). Connecticut courts are reluctant to recognize abode service
where process is not left for the defendant at the place he is living at the time service is made,
even in cases where the defendant receives actual notice of the action. See East Lyme v.
Huntington, 22 Conn.Sup. 288, 169 A.2d 752 (1961) (determining dwelling where defendant
maintained an office is not equivalent of defendant’s usual place of abode); see also Grayson y.
Wofsey, Rosen, Kweskin & Kuriansky, 40 Conn.Sup. 1, 3, 478 A.2d 629 (refusing to
acknowledge service left at defendant's law firm address as proper abode service); Cohen vy.
Bayne, 28 Conn.Sup. 233, 257 A.2d 38 (1969) (finding improper abode service where process
was left at defendant's previous residence even though defendant had actual notice of action).
Service of process has been found where a copy of process was left for an out of state defendant
in a hotel room where he was temporarily staying. See Plonski v. Halloran, 36 Conn.Sup. 335,
420 A.2d 117 (1980).

In its complaint, the Plaintiff has alleged that “Daniel Carpenter is the sole trustee “for
all” the Defendant Trusts and that the Defendant Trusts “are alter egos of Mr. Carpenter” See
Plaintiff's Complaint, J§ 126, 130. In an effort to serve the Complaint on the Defendant Trusts,
the Plaintiff had Robert W. Arsenault, a Connecticut State Marshal,:(1) “leave two verified true
and attested copies” of the Summons, Complaint, and other materials at “the office of the

Secretary of State, whom is the duly authorized Statutory agent to accept service on behalf of the
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 9 of 22

within named Defendant;” (2) “deposit[] at the post office of West Hartford a verified true and
attested copy” of the Summons, Complaint, and other materials “postage paid, certified mail,
return receipt requested, addressed to” the Defendant Trusts “At 10 Tower Lane, Avon, CT
06001-4211;” and (3) “by special direction of the Plaintiff's Attorney, and pursuant to Rule
5(b)(2)(D) of the Federal Rules of Civil Procedure, . . . made due and legal service” of the
Summons, Complaint, and other materials, “by leaving a verified true and attested copy at the
Clerk’s Office of the United States District Court, whom is the duly authorized to accept service
on behalf of the Defendant Trusts. See Summons, pp 3-9.

This is not, however, the usual place of abode of Daniel Carpenter. See Declaration of
Molly Carpenter attached as Exhibit Two. In fact, the property where the Plaintiff served process
is not a residential property at all. Jd. The Plaintiff's failure to leave copies of the process at the
abode of Daniel Carpenter, as the sole trustee of the Defendant Trusts renders ineffective any
attempted abode service on the Defendant Trusts.

Likewise, depositing the summons and complaint with the Secretary of State’s Office in
Hartford is insufficient to establish personal jurisdiction over the Defendant Trusts. The Plaintiff
has alleged that the Defendant Trusts are “citizens of Connecticut.” See Plaintiff's Complaint 49
6-10. General Statutes § 52-59b provides that a nonresident individual who transacts business
within the state or commits a tortious act within the state “shall be deemed to have appointed the
Secretary of the State as its attorney and to have agreed that any process in any civil action
brought against the nonresident individual . . . may be served upon the Secretary of the State.”
Therefore, this court does not have jurisdiction over the Defendant Trusts pursuant to § 52-59b,
because the Defendant Trusts are alleged to be Connecticut Citizens. General Statutes §52-57(d)

and (€) provide that service may be made upon the Secretary of the State in actions against
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 10 of 22

Connecticut partnerships and voluntary associations, respectively. However, the Plaintiff has
not alleged that the Defendant Trusts are partnerships or voluntary associations.

The Plaintiff further advised the court that “Pursuant to Rule 5(b)(2)(D) of the Federal
Rules of Civil Procedure” that it “is unable to complete service by the means listed in Rule
5(b)(2)(A-C) or (E-F),” and the Defendant Trusts “ha[ve] no known address.” It therefore left the
Summons, Complaint and other service materials with the Clerk’s Office, 141 Church Street,
New Haven, Connecticut. See Docket Entry No. 30, 39-42.

However, the Plaintiff cannot rely on Rule 5 to effect service of process, because “Rule 5
applies only to appearing parties.” Moore's Federal Practice § 5.03[1] (Gd ed. 2018) (“The
service provisions in Rule 5 apply only after a party has made an appearance in the
proceeding.”); § 5.03[4] (‘Rule 5 does not apply to this category of claims [those against non-
appearing parties] because the Rule 5 service provisions assume that the court has personal
jurisdiction over the party and that the party is already aware of the proceedings and is keeping
abreast of new developments.”). “Rule 5 provides the means to serve a party, short of the time
consuming and expensive means required by Rule 4, for all documents after the initial
complaint.” Reid v. Dan Yant, Inc., 2018 WL 8014197. Rule 5(a)(1)(B), specifically articulates
that “each of the following papers must be served on every party: . . . a pleading filed after the
initial complaint.”

Federal Rule of Civil Procedure 4(m) provides that "[i]f a defendant is not served within
90 days after the complaint is filed, the court—on motion or on its own after notice to the
plaintiff—must dismiss the action without prejudice against that defendant... ." Fed. R. Civ. P
4(m). Similarly, Rule 12(b)(5) provides for dismissal of a complaint for "insufficient service of

process." Fed. R. Civ. P. 12(b)(5). Therefore, as to the Defendant Trusts, the undersigned

 
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 11 of 22

respectfully moves that this motion be granted in regards to the allegations against them based
upon lack of personal jurisdiction over the Defendant Trusts because of lack of service of
process.

B. THE PLAINTIFF FAILS TO STATE A CLAIM UPON WHICH RELIEF CAN BE
GRANTED

When determining “a Rule 12(b)(6) motion to dismiss for failure to state a claim, [the
court accept[s] all factual allegations as true and draws] all reasonable inferences in favor of the
plaintiff.” Trs. of Upstate N.Y. Eng’rs Pension Fund v. Ivy Asset Mgmt., 843 F.3d 561, 566 (2d
Cir. 2016). “To survive a 12(b)(6) motion, the complaint must contain sufficient factual matter,
accepted as true, plausibly to give rise to an entitlement to relief.” Crawford v. Cuomo, 796 F.3d
252, 256 (2d Cir. 2015). Although a complaint “does not need detailed factual allegations,” Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007), Rule 8 of the
Federal Rules of Civil Procedure “demands more than an unadorned, the-defendant-unlawfully-
harmed-me accusation,” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868
(2009).

“To survive a motion to dismiss [pursuant to Fed. R. Civ. P. 12(b)(6)], a complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544 (2007). The standard is one of “plausibility” and not “probability.” Twombly, 550 U.S at
556. A complaint must be dismissed if it does not plead “enough facts to state a claim to relief
that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167
L.Ed.2d 929 (2007). “Determining whether a complaint states a plausible claim for relief” is “a
context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Jgbal, 556 U.S. at 679.
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 12 of 22

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice,” and we “are not bound to accept as true a legal conclusion couched
as a factual allegation,” Twombly at 555 (internal quotation marks omitted). “While a complaint
attacked by a Rule 12(b)(6) motion to does not need detailed factual allegations, ..., a plaintiff's
obligation to provide the grounds of his entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do,...” Jd.
The Plaintiff has failed to satisfy the Jgbal and Twombly standards and therefore the Complaint
must be dismissed with prejudice.

The Charter Oak Trust was a welfare benefit plan and therefore was an ERISA plan. The
Supreme Court long ago decided that federal post-judgment proceedings may not be utilized to
enforce ERISA-based liability against another person on successor liability or alter ego-type
theories. In Peacock v. Thomas, 516 U.S. 349, 351 (1996), the Supreme Court considered
whether a judgment under ERISA may be enforced in a subsequent federal proceeding against
another person not otherwise liable for the judgment, based on an independent theory of liability.
id, It squarely held that claims of veil piercing, post-judgment fraudulent conveyance, and civil
conspiracy may not be raised against another party in an ancillary judgment enforcement
proceeding. /d. at 358. The Court concluded that the district court lacked subject matter and
ancillary jurisdiction over the subsequent action seeking to enforce the ERISA judgment
because, inter alia, it was “founded upon entirely new theories of liability.” Jd. at 354, 358; see
IFC Interconsult, AG v. Safeguard Int'l Partners, LLC., 438 F.3d 298, 312 (3d Cir. 2006) (“Veil-
piercing [in the ERISA context] does not make a party secondarily liable. Rather, it collapses
corporate distinctions to make for joint primary liability.”); see also Romita v. Anchor Tank

Lines, LLC, No. 11 Civ. 9641 (DAB), 2013 WL 432903, at *3 (S.D.N.Y. Feb. 1, 2013)

 
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 13 of 22

(“Although Plaintiffs’ claim is one of successor liability, and not veil-piercing, the strictures of
Peacock apply.”).

Nor may an ERISA judgment be enforced in state court based on such theories.
Generally, federal money judgments may be enforced in any state court. 28 U.S.C. § 1962; N.Y.
CPLR § 5018(b) (duly filed federal judgment of “the same effect as a judgment entered in the
supreme court within the county.”). But ERISA’s preemption of state law is broad: it “shall
supersede any and all State laws insofar as they may now or hereafter relate to any employee
benefit plan...” 29 U.S.C. § 1144(a); see Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 54
(1987)(‘The deliberate care with which ERISA’s civil enforcement remedies were drafted and
the balancing of policies embodied in its choice of remedies argue strongly for the conclusion
that ERISA’s civil enforcement remedies were intended to be exclusive.”). State enforcement
proceedings imposing ERISA-based successor or alter ego liability on a third person or entity in
its individual capacity would be inconsistent with ERISA preemption.

“[E]very federal appellate court has a special obligation to satisfy itself not only of its
own jurisdiction, but also that of the lower courts in a cause under review.” Bender v.
Williamsport Area Sch. Dist., 475 U.S. 534, 541, 106 S.Ct. 1326, 89 L.Ed.2d 501 (1986)
(internal quotation marks omitted). “When the lower federal court lacks jurisdiction, we have
jurisdiction on appeal, not of the merits but merely for the purpose of correcting the error of the
lower court in entertaining the suit.” Id. (internal quotation marks and alterations omitted). “We
review the question of subject-matter jurisdiction de novo.” City of New York v. Mickalis Pawn
Shop, LLC, 645 F.3d 114, 126 (2d Cir.2011).

Where a new substantive theory is advanced to establish liability as to a new party, some

independent ground is necessary to assume federal jurisdiction over the claim. Epperson v.
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 14 of 22

Entm't Express, Inc., 242 F.3d 100, 106 (2d Cir.2001) (recognizing need for independent
jurisdictional hook where a claim “raise[s] an independent controversy with a new party in an
effort to shift liability”); see also Peacock, 516 U.S. at 357. No such independent ground has
been established here. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 128 L.Ed.2d 391 (1994) (“It is to be presumed that a cause lies outside [a federal
court's] limited jurisdiction, and the burden of establishing the contrary rests upon the party
asserting Jurisdiction” (internal citations omitted)). The Plaintiff therefore has failed to state a
claim upon which relief may be granted and as such the allegations against the Defendant Trusts
should be dismissed.
C. “CONSTRUCTIVE TRUST” IS NOT A CAUSE OF ACTION

Numerous Connecticut federal and state courts have dismissed complaints alleging
constructive trust as a cause of action. This is because a “constructive trust” is a remedy, not an
independent claim for relief: “[cJonstructive trust is an equitable remedy which may be imposed
in circumstances where unjust enrichment has occurred and certain other requirements are met.”
Reed v. McCready, 2014 WL 2854001, at *3, 7 (Conn. Super. May 16, 2014) (dismissing
constructive trust pled as a cause of action: “a constructive trust is deemed to arise or be imposed
as a result of actions which constitute unjust enrichment or fraud.”); Coan v. Dunne, 2019 WL
1976146, at *5 (D. Conn. May 3, 2019) (“[a] constructive trust is a remedy, not an independent
substantive cause of action. Carney vy. Lopez, 933 F. Supp. 2d 365, 384 (D. Conn. 2013)
(dismissing claim for constructive trust and converting it to a request for aremedy).
Constructive trusts are designed to prevent unjust enrichment, and ‘[a] claimant entitled to

restitution from property may obtain restitution from any traceable product of that property,
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 15 of 22

without regard to subsequent changes of form.’ Town of New Hartford v. Conn. Res. Recovery
Auth,, 291 Conn. 433, 466 (2009).””

Therefore, the Court should dismiss the Fourth Count as to the Defendant Trusts, because
it fails to state any legally cognizable cause of action.

D. PLAINTIFF’S CLAIM FOR UNJUST ENRICHMENT, FAILS TO STATE ANY
ENTITLEMENT TO RELIEF

Assuming, arguendo, that the Court treats the Fourth Count (constructive trust) as a claim
for unjust enrichment, the Complaint should still be denied because Plaintiff has failed to allege
any facts that the Spencer life insurance proceeds (or other assets) were ever transferred to any of
the Trusts, or that they received an unjust benefit. Moreover, Judge Swain has repeated the trail
of money that came from the Charter Oak Trust to Grist Mill Capital, and from there to the
various Carpenter-related entities many times, and has determined the Judgment Debtors years
ago in 2012 and again in 2014. Furthermore, contrary to the Plaintiff's Complaint, the sole and
primary beneficiary of the Spencer’s policy was Grist Mill Capital. See Spencer Beneficiary
Designation Form attached as Exhibit Three and Judge Swain’s Order Dismissing Plaintiff’s
Complaint attached as Exhibit One.

To impose a constructive trust as a remedy for unjust enrichment, additional facts must
be pled and proven. A constructive trust only arises “where a person who holds title to property
is subject to an equitable duty to convey it to another on the ground that he would be unjustly
enriched if he were permitted to retain it.” United States v. $2,350,000.00 In Lieu of One Parcel
of Prop. Located at 895 Lake Ave. Greenwich, Connecticut, 718 F. Supp. 2d 215, 227 (D. Conn.
2010). Once a court determines that a constructive trust could be imposed, “the question then
becomes whether this equitable remedy ought to be imposed.” Jd. (emphasis added). “The trial

court may recognize the existence of the constructive trust and, nevertheless, decline to order the

10
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 16 of 22

conveyance or other disposition of the property in satisfaction of the debt.” Jd. “When property
has been acquired in such circumstances that the holder of the legal title may not in good
conscience retain the beneficial interest, equity converts him into a trustee.” Jd.

“Tt is hornbook law before aconstructive trust may be imposed, a claimant to a
wrongdoer's property must trace his property into a product in the hands of the wrongdoer.” Jn re
Handy & Harman Ref. Group, 266 B.R. 24, 27 (Bankr. D. Conn. 2001); United States v. Benitez,
779 F.2d 135, 140 (2d Cir. 1985)). “The beneficiary of a constructive trust does not have an
interest superior to the trustee’s in every asset the trustee holds, but only in those assets held in
constructive trust or traceable to such assets.” Id. at 227-28 (quoting United States v.
Schwimmer, 968 F.2d 1570, 1583 (2d Cir. 1992)). Thus, “an entity who wishes to have a
constructive trust established on its behalf must be able to trace its funds to the property over
which the trust will be established.” Jd.; In re A.N. Frieda Diamonds, Inc., 2020 WL 2059907, at
*19 (Bankr. S.D.N.Y. Apr. 29, 2020) (same; collecting cases).

Here, Plaintiff has not alleged any facts that the Trusts received any of the Spencer life
insurance proceeds, and certainly has not satisfied the heightened standard for fraud pursuant to
Rule 9(b). Plaintiff has not alleged that any of the Trusts improperly received any other
property. Rather, the Fourth Count merely alleges that: “Between November 2, 2009 and
November 12, 2009 Daniel Carpenter caused Judgment Debtor Grist Mill Holdings, LLC to
make eleven transfers of the Spencer death benefits to the Charitable Trusts. Upon information
and belief these eleven transfers combined for $1.76 million of the Spencer death benefits.”
Complaint at { 128. The Complaint, however, never explains how transfers done in 2009 are
somehow fraudulent conveyances anticipating Judge Swain’s decision in 2014, nor does the

Complaint satisfy the strict rules of Rule 9(b) showing the “who, what, where, when” of fraud

11
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 17 of 22

that is required to even allege the basic elements consistent with unjust enrichment or the
requirements for a constructive trust or what the “assets” are. Thus, Plaintiff has not alleged facts
consistent with the basic elements of unjust enrichment.

Moreover, because a constructive trust as a “remedy” is claimed, the amount of the
remedy would be limited to amount of transfers of the Spencer life insurance proceeds traceable
to the Trusts. Baltas v. Frenis, 2019 WL 1552915, at *6 (D. Conn. Apr. 10, 2019) (district court
considering prejudgment remedy will “consider not only the validity of the plaintiffs claim but
also the amount that is being sought.”). Since they admit they have received $12 million from
Christiana Bank, even if the $1.7 million was fraudulent conveyance. which it is not, there is no
proof that the money actually came as a part of the Sash Spencer proceeds. But, even assuming
arguendo, that they were from the Sash Spencer proceeds, the amount from Christiana Bank
erases any claim they may have against any Trusts. See Complaint 9164, recognizing $12 million
paid by Christiana Bank, the Insurance Trustee of the Charter Oak Trust. Therefore, there is no
possible claim that can be established against any the Defendant Trusts in this case.

E. “LIABILITY FOR ATTORNEYS’ FEES” IS NOT A COGNIZABLE CAUSE OF
ACTION

“Liability for Attorneys’ Fees” is not a legally cognizable cause of action in the state of
Connecticut or anywhere else in the United States for that matter. Rather, it is a prayer for relief
that, according to Plaintiff, an unnamed trust document (see Complaint J{ 185-86) allegedly
allows for recovery for attorneys’ fees by a prevailing party. Therefore, it is entirely unclear what
independent cause of action Plaintiff asserts in Count Two. The undersigned’s research has
revealed no independent cause of action for attorneys’ fees. Therefore, the Trusts reserve the

right to further move to dismiss if it has misconstrued Plaintiff's cause of action or case law to

12
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 18 of 22

support such a claim is provided by the Plaintiffs rather than these naked claims of this unnamed

trust.

F. THE COMPLAINT MUST BE DISMISSED FOR A LACK OF DIVERSITY
JURISDICTION

Before it can do anything else, a federal court must determine that it has subject matter
jurisdiction to hear a case. Federal courts are courts of limited jurisdiction, and it is incumbent
upon the Court to determine if a federal question exists, and if the parties are actually diverse for
the purposes of federal jurisdiction, as this case should have been brought in state court if at all.
The federal courts have consistently held to the principle that once jurisdiction is challenged, the
District Court has no authority to do anything but to take action on the motion to determine
whether or not it has jurisdiction to proceed. As the Supreme Court held in The State of Rhode
Island v. The State of Massachusetts, 37 U.S. 657 (1838), the Court is powerless to consider a
claim over which it lacks subject-matter jurisdiction. Arguments about the parties' purported
motives are irrelevant. /d. at 714. Once the question of jurisdiction is raised “it must be
considered and decided before the court can move one step further” (emphasis added) Id. at 718.
“Jurisdiction cannot be assumed by a district court nor conferred by agreement of parties, but it
is incumbent upon [the Plaintiff] to allege in clear terms, the necessary facts showing jurisdiction
which must be proved by convincing evidence.” Harris v. American Legion, 162 F. Supp. 700
(1958) (emphasis added), see also McNutt v. General Motors Acceptance, 298 U.S. 178 (1936).

Subject matter jurisdiction can be challenged even after the entry of judgment. “The
objection that a federal court lacks subject-matter jurisdiction, see FRCP Rule 12(b)(1), may be
raised by a party, or by a court on its own initiative, at any stage in the litigation, even after trial
and the entry of judgment.” Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006). It has long been

the case that “the jurisdiction of the court depends upon the state of things at the time of the

13

 
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 19 of 22

action brought.” Mollan v. Torrance, 9 Wheat. 537, 539 (1824). This time-of-filing rule is
hornbook law (quite literally according to Justice Scalia) taught to first-year law students in any
basic course on federal civil procedure. It measures all challenges to subject-matter jurisdiction
premised upon diversity of citizenship against the state of facts that existed at the time of filing—
whether the challenge be brought shortly after filing, after the trial, or even for the first time on
appeal. “Challenges to subject-matter jurisdiction can of course be raised at any time prior to
final judgment.” See Capron v. Van Noorden, 6 U.S. 126,2 Cranch 126 (1804).

“Traditional trusts, establishing only fiduciary relationships, ... are incapable of being
haled into court except through their trustees. Thus, it is the trustees' citizenship that must
determine diversity, not the citizenship of trust beneficiaries.” Loubier Irrevocable Trust v.
Loubier, et al, 858 F.3d 719, 731 (2017). The Supreme Court has adhered to the time-of-filing
rule regardless of the costs it imposes. For example, in Anderson v. Watt, 138 U.S. 694 (1891),
two executors of an estate, claiming to be New York citizens, had brought a diversity-based suit
in federal court against defendants alleged to be Florida citizens. When it later developed that
two of the defendants were New York citizens, the plaintiffs sought to save jurisdiction by
revoking the letters testamentary for one executor and alleging that the remaining executor was
in fact a British citizen. The Court rejected this attempted post-filing salvage operation, because
at the time of filing the executors included a New Yorker. Id. at 708. It dismissed the case for
want of jurisdiction, even though the case had been filed about 5 % years earlier, the trial court
had entered a decree ordering land to be sold 4 years earlier, the sale had been made, exceptions
had been filed and overruled, and the case had come to the Court on appeal from the order
confirming the land sale. /d. at 698. Writing for the Court, Chief Justice Fuller adhered to the

principle set forth in Conolly v. Taylor, 27 U.S. 556,2 Pet. 556, 565 (1829), that “jurisdiction

14

 
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 20 of 22

depending on the condition of the party is governed by that condition, as it was at the
commencement of the suit.” “[J]urisdiction,” he reasoned, “could no more be given ... by the
amendment than if a citizen of Florida had sued another in that court and subsequently sought to
give it jurisdiction by removing from the State.” Anderson at 708.

As in Anderson, in this case, Sharon Siebert is clearly a resident of Florida as she owns a
home and spends all of her time there. See Sharon Seibert’s Declaration sign in Florida with a
Florida Notary attached as Exhibit Four. Similarly, Mr. Carpenter was a resident of MDC
Brooklyn on May 28th at the time of the filing, which is when residency and domicile are
determined for the purposes of federal jurisdiction, as Plaintiff Donna Vassar was also a resident
of New York at the time of filing. Mr. Carpenter has been a long-term resident of Florida, and
will return there upon termination of his sentence of incarceration. Prior to his incarceration, he
maintained a Florida driver’s license, was registered to vote there, and has bank accounts and
safety deposit boxes in Florida. For purposes of diversity jurisdiction, Mr. Carpenter is a resident
of Florida as is Sharon Siebert. See Sharon Seibert’s Filing with Florida Secretary of State
listing her address as Florida, attached as Exhibit 5. Additionally, Mr. Carpenter is under the
New York Residential Re-entry Management in Brooklyn as required by the Bureau of Prisons’
regulations. See CorrLinks email showing Carpenter as resident of MDC Brooklyn and BOP
Locator showing Carpenter as a resident of New York RRM attached as Exhibit Six.

CONCLUSION

Because of the aforesaid arguments, this Court lacks personal jurisdiction over the

Defendant Trusts and the Plaintiff has failed to state a claim for which relief may be granted, the

Defendants move this Honorable Court to dismiss the allegations against them with prejudice.

15

 
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 21 of 22

Respectfully Submitted
THE DEFENDANTS,

By: _/s/ Grayson Colt Holmes

Grayson Colt Holmes

Federal Bar No.: ct30111

Ouellette, Deganis, Gallagher & Grippe LLC
143 Main Street

Cheshire, CT 06410

Phone: (203) 272-1157

Fax: (203) 250-1835

Email: gholmes(@odglaw.com

 

16

 
Case 3:20-cv-00738-JAM Document 74-1 Filed 08/03/20 Page 22 of 22

CERTIFICATION

I hereby certify that on this 3rd day of August, 2020, a copy of the foregoing was filed
electronically and served by mail to anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of the Court’s electronic filing system or by
mail to anyone unable to accept electronic filings as indicated on the Notice of Electronic
Filings. Parties may access this filing through the Court’s CM/ECF System.

By: /s/ Grayson Colt Holmes
Grayson Colt Holmes
Federal Bar No.: ct03111

17

 
